

115 SRES 426 ATS: Supporting the goals of International Women's Day.
U.S. Senate
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 426IN THE SENATE OF THE UNITED STATESMarch 8, 2018Mrs. Shaheen (for herself, Ms. Collins, Ms. Baldwin, Mr. Murphy, Mr. Durbin, Mr. Whitehouse, Mr. Coons, Mr. Wyden, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 22, 2018Reported by Mr. Corker, without amendment and with an amendment to the preambleApril 18, 2018Considered and agreed to with an amended preambleRESOLUTIONSupporting the goals of International Women's Day.
	
 Whereas as of March 2018, there are more than 3,672,000,000 women in the world; Whereas women and girls around the world—
 (1)have fundamental rights; (2)participate in the political, social, and economic lives of their communities;
 (3)play a critical role in providing and caring for their families;
 (4)contribute substantially to economic growth and the prevention and resolution of conflict; and (5)as farmers and caregivers, play an important role in the advancement of food security for their communities;
 Whereas the advancement of women around the world is a foreign policy priority for the United States;
 Whereas 2018 marks— (1)the 73rd anniversary of the entry into force of the Charter of the United Nations, which was the first international agreement to affirm the principle of equality between women and men;
 (2)the 23rd anniversary of the Fourth World Conference on Women, at which 189 countries committed to integrating gender equality into each dimension of society; and
 (3)the 7th anniversary of the establishment of the first United States National Action Plan on Women, Peace, and Security, which includes a comprehensive set of commitments by the United States to advance the meaningful participation of women in decisionmaking relating to matters of war or peace;
 Whereas the National Security Strategy of the United States, revised in December 2017— (1)declares that societies that empower women to participate fully in civic and economic life are more prosperous and peaceful;
 (2)supports efforts to advance the equality of women, protect the rights of women and girls, and promote women and youth empowerment programs; and
 (3)recognizes that governments of countries that fail to treat women equally do not allow the societies of those countries to reach full potential;
 Whereas the United States National Action Plan on Women, Peace, and Security, revised in June 2016, states that [d]eadly conflicts can be more effectively avoided, and peace can be best forged and sustained, when women become equal partners in all aspects of peacebuilding and conflict prevention, when their lives are protected, their voices heard, and their perspectives taken into account.;
 Whereas there are 72 national action plans around the world, and there are several additional national action plans known to be in development;
 Whereas the joint strategy of the Department of State and the United States Agency for International Development entitled Department of State & USAID Joint Strategy on Countering Violent Extremism and dated May 2016—
 (1)notes that women can play a critical role in identifying and addressing drivers of violent extremism in their families, communities, and broader society; and
 (2)commits to supporting programs that engage women as key stakeholders in preventing and countering violent extremism in their communities; Whereas despite the historical underrepresentation of women in conflict resolution processes, women in conflict-affected regions have nevertheless achieved significant success in—
 (1)moderating violent extremism; (2)countering terrorism;
 (3)resolving disputes through nonviolent mediation and negotiation; and (4)stabilizing societies by improving access to peace and security—
 (A)services; (B)institutions; and
 (C)venues for decisionmaking; Whereas according to the United Nations, peace negotiations are more likely to end in a peace agreement when women and women’s groups play an influential role in the negotiation process;
 Whereas according to a study by the International Peace Institute, a peace agreement is 35 percent more likely to last at least 15 years if women participate in the development of the peace agreement;
 Whereas according to the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State, the full and meaningful participation of women in security forces vastly enhances the effectiveness of the security forces;
 Whereas approximately 15,000,000 girls are married every year before they reach the age of 18, which means that—
 (1)41,000 girls are married every day; or (2)1 girl is married every 2 seconds;
 Whereas according to the International Labor Organization, an estimated 40,300,000 people were victims of modern slavery in 2016, and 71 percent of those victims were women and girls;
 Whereas according to UNICEF— (1)approximately 1/4 of girls between the ages of 15 and 19 are victims of physical violence; and
 (2)it is estimated that 1 in 3 women around the world has experienced some form of physical or sexual violence;
 Whereas according to the 2016 report of the United Nations Office on Drugs and Crime entitled Global Report on Trafficking in Persons— (1)79 percent of all detected trafficking victims are women and children; and
 (2)while trafficking for the purposes of sexual exploitation and forced labor are the most prominently detected forms of trafficking, the trafficking of women and girls for the purpose of forced marriage is emerging as a more prevalent form of trafficking;
 Whereas 603,000,000 women live in countries in which domestic violence is not criminalized; Whereas, on August 10, 2012, the United States Government launched a strategy entitled United States Strategy to Prevent and Respond to Gender-Based Violence Globally, which is the first interagency strategy that—
 (1)addresses gender-based violence around the world; (2)advances the rights and status of women and girls;
 (3)promotes gender equality in United States foreign policy; and (4)works to bring about a world in which all individuals can pursue their aspirations without the threat of violence;
 Whereas, on October 6, 2017, the Women, Peace, and Security Act was enacted into law, which includes requirements for a government-wide Women, Peace, and Security Strategy to promote and strengthen women’s participation in peace negotiations and conflict prevention overseas, enhanced training for relevant United States Government personnel, and follow-up evaluations of the effectiveness of the strategy;
 Whereas, on October 27, 2017, Ambassador Michele J. Sison, United States Deputy Permanent Representative to the United Nations, stated in a United Nations Security Council debate on women, peace, and security that—
 (1)the role of women in maintaining international peace and security is more critical than ever; (2)collective work is still required for women to gain more positions of leadership in government and civil society, and more seats at the negotiating table;
 (3)a growing body of evidence confirm[s] that the inclusion of women in peace processes helps reduce conflict and advance stability long-term; and
 (4)when women are involved in efforts to bring about peace and security, the results are more sustainable;
 Whereas in June 2016, the Department of State released an update to the strategy entitled United States Strategy to Prevent and Respond to Gender-Based Violence Globally, based on internal evaluations, lessons learned, and consultations with civil society, that underscores that preventing and responding to gender-based violence is a cornerstone of the U.S. government's commitment to advancing human rights and promoting gender equality and the empowerment of women and girls;
 Whereas the ability of women and girls to realize their full potential is critical to the ability of a country to achieve—
 (1)strong and lasting economic growth; and (2)political and social stability;
 Whereas according to the United Nations Educational, Scientific, and Cultural Organization— (1)2/3 of the 778,000,000 illiterate individuals in the world are female; and
 (2)130,000,000 girls worldwide are not in school; Whereas according to the United States Agency for International Development, as compared to uneducated women, educated women are—
 (1)less likely to marry as children; and (2)more likely to have healthier families;
 Whereas although the United Nations Millennium Project reached the goal of achieving gender parity in primary education in most countries in 2015, more work remains to be done to achieve gender equality in primary education worldwide by addressing—
 (1)discriminatory practices; (2)cultural norms;
 (3)inadequate sanitation facilities; and (4)other factors that favor boys;
 Whereas according to the United Nations, women have access to fewer income earning opportunities and are more likely to manage the household or engage in agricultural work than men, making women more vulnerable to economic insecurity caused by—
 (1)natural disasters; and (2)long term changes in weather patterns;
 Whereas women around the world— (1)face a variety of constraints that severely limit their economic participation and productivity; and
 (2)are underrepresented in the labor force; Whereas closing the global gender gap in labor markets could increase worldwide gross domestic product by as much as $28,000,000,000,000 by 2025;
 Whereas despite the achievements of individual female leaders— (1)women around the world remain vastly underrepresented in—
 (A)high-level positions; and (B)national and local legislatures and governments; and
 (2)according to the Inter-Parliamentary Union, women account for only 22 percent of national parliamentarians and 17.7 percent of government ministers;
 Whereas according to the World Health Organization, during the period beginning in 1990 and ending in 2015, global maternal mortality decreased by approximately 44 percent, but approximately 830 women die from preventable causes relating to pregnancy or childbirth each day, and 99 percent of all maternal deaths occur in developing countries;
 Whereas according to the World Health Organization— (1)suicide is the leading cause of death for girls between the ages of 15 and 19; and
 (2)complications from pregnancy or childbirth is the second-leading cause of death for those girls; Whereas the Office of the United Nations High Commissioner for Refugees reports that women and girls comprise approximately 1/2 of the 65,300,000 refugees and internally displaced or stateless individuals in the world;
 Whereas it is imperative— (1)to alleviate violence and discrimination against women; and
 (2)to afford women every opportunity to be full and productive members of their communities;
 Whereas violence, discrimination, and harmful practices against women and girls are a direct result of negative social norms that undervalue females in society; and
 Whereas March 8, 2018, is recognized as International Women’s Day, a global day— (1)to celebrate the economic, political, and social achievements of women in the past, present, and future; and
 (2)to recognize the obstacles that women face in the struggle for equal rights and opportunities: Now, therefore, be it
 That the Senate— (1)supports the goals of International Women’s Day;
 (2)recognizes that the empowerment of women is inextricably linked to the potential of a country to generate—
 (A)economic growth; (B)sustainable democracy; and
 (C)inclusive security; (3)recognizes and honors individuals in the United States and around the world, including women human rights defenders and civil society leaders, that have worked throughout history to ensure that women are guaranteed equality and basic human rights;
 (4)recognizes the unique cultural, historical, and religious differences throughout the world and urges the United States Government to act with respect and understanding toward legitimate differences when promoting any policies;
 (5)reaffirms the commitment— (A)to end discrimination and violence against women and girls;
 (B)to ensure the safety and welfare of women and girls;
 (C)to pursue policies that guarantee the basic human rights of women and girls worldwide; and
 (D)to promote meaningful and significant participation of women in every aspect of society and community;
 (6)supports sustainable, measurable, and global development that seeks to achieve gender equality and the empowerment of women; and
 (7)encourages the people of the United States to observe International Women’s Day with appropriate programs and activities.